DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 11/05/2021 has been entered and fully considered. Claims 1-2, 4-20 remain pending in the application, where Claims 1 has been amended. New Claims 21-23 have been added.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 103 rejections previously set forth in the non final office action mailed on 08/02/2021. The newly added claims present different embodiments of the invention allowed in the previous office action.


Allowable Subject Matter

3- Claims 1-2, 4-23 are allowed. 
The following is an examiner's statement of reasons for allowance:


A method of inspecting and performing material identification of a contaminant found in a vial containing a cake of lyophilized medicine, the method comprising: 
identifying the presence of a contaminant in the lyophilized medicine;
detaching a portion of the vial to create an enlarged opening in the vial; 
removing substantially an entire cake of lyophilized medicine through the enlarged opening; and 
analyzing the contaminant while it remains on the removed cake of lyophilized medicine using an atomic emissions spectroscopy (AES) technique.

The closest prior art found that pertains to the invention, with emphasis added, is Lewen, Bookbinder and Chen. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886